UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 10-6235


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

YVETTE GAINES,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis III, Senior
District Judge. (1:07-cr-00070-TSE-3; 1:09-cv-01238-TSE)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Yvette Gaines, Appellant Pro Se. Erin Marie Velandy, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Yvette    Gaines    seeks     to    appeal    the      district       court’s

order dismissing her 28 U.S.C.A. § 2255 (West Supp. 2010) motion

as    untimely    and    the   court’s       order      denying       a   certificate       of

appealability.          The orders are not appealable unless a circuit

justice   or     judge    issues    a   certificate         of    appealability.            28

U.S.C. § 2253(c)(1) (2006).             A certificate of appealability will

not    issue    absent    “a   substantial        showing        of   the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,       537      U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and conclude that Gaines has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                             2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3